DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-12 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US 2015/0207425) in view of Miura et al.  (US 2012/0075761).

Regarding claim 1, Sasaki discloses a vehicle powertrain [e.g. figs. 1, 5] comprising: a traction battery [e.g. 62b/62c]; an electric machine [e.g. 202/load 61b motor generator, see paragraph 0005 JP 2011-193713 / engine paragraph 0020/ transformer]; a power converter [e.g. 


	Regarding claim 4, the combination discussed above discloses the vehicle powertrain of claim 1, wherein the controller is further programmed to, responsive to the current flowing through the one of the switches exceeding the predetermined threshold and the pulse width modulated signal for the other of the switches having the low state, maintain driving the switches.
	
Regarding claim 5, the combination discussed above discloses the vehicle powertrain of claim 1, wherein the electric machine is a motor or generator [e.g. load 61b motor generator, see paragraph 0005 JP 2011-193713/ engine see paragraph 0020].

Regarding claim 6, the combination discussed above discloses the vehicle powertrain of claim 1, wherein the power converter is an inverter.
Regarding claim 7, Sasaki discloses a vehicle power system [e.g. figs. 1, 5] comprising: a power converter [e.g. U1, /U1, V1, /V1 and/or U2, /U2, V2, /V2] including a pair of series connected switches [e.g. M1,M2 fig. 5] defining a phase leg; and a controller [e.g. 50] programmed to generate respective pulse width modulated signals [see at least paragraph 0097] to selectively turn the switches on and off, each of the respective pulse width modulated signals defining a low state and a high state and each of the switches being configured to pass current at a maximum operating value [interpreted as the current flow through a switch when the switch is 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Sasaki in accordance with the teaching of Miura regarding a current detection circuit in order to detect whether or not there exists a current flowing through a switch [paragraph 0040].
Regarding claim 8, the combination discussed above discloses the vehicle power system of' claim 7, wherein the controller is further programmed to, responsive to the current flowing through the one of the switches exceeding the predetermined threshold and the pulse width modulated signal for the other of the switches having the low state, maintain generating the respective pulse width modulated signals.



Regarding claim 10, the combination discussed above discloses the vehicle power system of claim 9, wherein the electric machine is a motor or generator [e.g. load 61b motor generator, see paragraph 0005 JP 2011-193713/ engine see paragraph 0020/transformer].

Regarding claim 11, the combination discussed above discloses the vehicle power system of claim 7, wherein the power converter is an inverter.

Regarding claim 12, this claim is merely methods to operate the circuit having structure recited in claim 1. Since Sasaki in view of Miura teaches the structure, the methods to operate such a circuit are similarly disclosed.
Regarding claim 15, this claim is merely methods to operate the circuit having structure recited in claim 4. Since Sasaki in view of Miura teaches the structure, the methods to operate such a circuit are similarly disclosed.

Regarding claim 16, this claim is merely methods to operate the circuit having structure recited in claim 5. Since Sasaki in view of Miura teaches the structure, the methods to operate such a circuit are similarly disclosed.
.

Claims 1, 4-12 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al.  (US 2012/0075761) in view of Sasaki (US 2015/0207425).

Regarding claim 1, Miura discloses a vehicle powertrain [e.g. figs. 1, 3, 2/5/6] comprising: a traction battery [e.g. B1]; an electric machine [M1]; a power converter [11] including a pair of' series connected switches [e.g. 110c, 110f] defining a phase leg for the electric machine; and a controller [e.g. 12] programmed to drive the switches with respective signals [see at least paragraphs 0023, 0027, 0031] to transfer power from the traction battery to the electric machine, each of the respective signals defining a low state and a high state, and responsive to a current flowing through one of the switches exceeding a predetermined threshold [see 125 fig. 3].
Miura does not explicitly disclose the respective signals are pulse width modulated signals (PWM is a well-known feature) and does not disclose responsive to a current flowing through one of the switches exceeding the predetermined threshold and the other of the switches having the high state (i.e. when both switches are having the high state), stop driving the switches. However, Sasaki discloses the respective signals are pulse width modulated signals [see at least paragraph 0097] and when both switches are having the high state [see at least paragraphs 0092, 0098], stop driving the switches, such that the combination discloses a controller [e.g. 12 Miura] programmed to drive the switches with respective pulse width 


	
	Regarding claim 4, the combination discussed above discloses the vehicle powertrain of claim 1, wherein the controller is further programmed to, responsive to the current flowing through the one of the switches exceeding the predetermined threshold and the pulse width modulated signal for the other of the switches having the low state, maintain driving the switches.
	
Regarding claim 5, the combination discussed above discloses the vehicle powertrain of claim 1, wherein the electric machine is a motor or generator [M1 fig. 1 of Miura].

Regarding claim 6, the combination discussed above discloses the vehicle powertrain of claim 1, wherein the power converter is an inverter [see fig. 1 of Miura].


Regarding claim 7, Miura discloses a vehicle power system [e.g. figs. 1, 3, 2/5/6]  comprising: a power converter [e.g. 11] including a pair of series connected switches [e.g. 110c, 110f] defining a phase leg; and a controller [e.g. 12] programmed to generate respective signals to selectively turn the switches on and off, each of the respective signals defining a low state and a high state and each of the switches being configured to pass current at a maximum operating value [interpreted as the current flow through a switch when the switch is turned on operatively 
Miura does not explicitly disclose the respective signals are pulse width modulated signals (PWM is a well-known feature) and does not disclose responsive to a current flowing through one of the switches exceeding the predetermined threshold and the other of the switches having the high state (i.e. when both switches are having the high state), stop driving the switches. However, Sasaki discloses the respective signals are pulse width modulated signals [see at least paragraph 0097] and when both switches are having the high state [see at least paragraphs 0092, 0098], stop driving the switches, such that the combination discloses a controller [e.g. 12 Miura] programmed to drive the switches with respective pulse width modulated signals [see at least paragraph 0097 Sasaki], each of the respective pulse width modulated signals defining a low state and a high state, and responsive to a current flowing through one of the switches exceeding a predetermined threshold [see 125 fig. 3 Miura] and the pulse width modulated signal for the other of the switches having the high state [see at least paragraphs 0092, 0098 Sasaki], stop generating the respective pulse width modulated signals prior to the current flowing through the one of the switches achieving the maximum operating value.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Miura in accordance with the teaching of Sasaki regarding power conversion in order to prevent a reduction in power conversion efficiency and damages by a through-current [paragraph 0007].

Regarding claim 8, the combination discussed above discloses the vehicle power system of' claim 7, wherein the controller is further programmed to, responsive to the current flowing through the one of the switches exceeding the predetermined threshold and the pulse width modulated signal for the other of the switches having the low state, maintain generating the respective pulse width modulated signals.

Regarding claim 9, the combination discussed above discloses the vehicle power system of claim 7 further comprising a traction battery [e.g. B1 fig. 1 Miura] and an electric machine [e.g. M1 fig. 1 Miura], wherein the power converter is configured to provide power from the traction battery to the electric machine.

Regarding claim 10, the combination discussed above discloses the vehicle power system of claim 9, wherein the electric machine is a motor or generator [e.g. e.g. M1 fig. 1 Miura].

Regarding claim 11, the combination discussed above discloses the vehicle power system of claim 7, wherein the power converter is an inverter [e.g. 11 fig. 1 Miura].

Regarding claim 12, this claim is merely methods to operate the circuit having structure recited in claim 1. Since Sasaki in view of Miura teaches the structure, the methods to operate such a circuit are similarly disclosed.


Regarding claim 16, this claim is merely methods to operate the circuit having structure recited in claim 5. Since Sasaki in view of Miura teaches the structure, the methods to operate such a circuit are similarly disclosed.
Regarding claim 17, this claim is merely methods to operate the circuit having structure recited in claim 6. Since Sasaki in view of Miura teaches the structure, the methods to operate such a circuit are similarly disclosed.
Response to Arguments
The amendment filed 12/29/2020 has been addressed in the above rejection sections. In addition, Applicant's arguments have been fully considered but they are not persuasive.
	Applicant argues that Miura explains "when a current flowing through the IGBT 110d exceeds a short-circuit current threshold that is larger than the overcurrent threshold due to both the IGBT 110a and IGBT 110d being in an on-state to thereby be short circuited . . . ." Miura, [0042] (emphasis added). Likewise, Sasaki explains "[t]he threshold voltage Vthl is a voltage generated by a voltage generation circuit 56 as a voltage value which is the same as a gate threshold voltage which causes the gate electrode G1 of the upper arm M1 to react." That is, Miura and Sasaki cannot flag such current or voltage values until after they have already exceeded their normal maximum operating values. 
However, Sasaki discloses to turn off the upper arm switch and the lower arm switch (i.e. a pair of series connected switches) when the gate driving state Sg is detected in which both of 
Miura discloses a well-known alternative way to determine a turned on state of a transistor. Miura discloses when a current flowing through a transistor [e.g. 110] exceeds a current threshold, the current detection circuit 125 determines that there exists an actual current flowing through the transistor [e.g. the transistor is turned on]. See paragraphs 0040 and the corresponding figures. Miura does not disclose to turn off the upper arm switch and the lower arm switch (i.e. a pair of series connected switches) when the gate driving state Sg is detected in which both of the upper arm and the lower arm are turned on. Sasaki discloses the features, see the discussion above. 
The combination of Sasaki and Miura/Miura and Sasaki has the similar structure and method (see the flow chart in fig. 3 of the current application) as the current application. Therefore, the combination discloses wherein the predetermined threshold is less than the maximum operating value [e.g. fully turned on], and wherein the controller is further programmed to stop driving the switches prior to the current flowing through the one of the switches achieving the maximum operating value.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207.  The examiner can normally be reached on M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/PATRICK C CHEN/Primary Examiner, Art Unit 2842